DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9, 10 , 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation "the color blind accessibility session" and “the color.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the virtual environment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the dichromatic visual deficiency setting".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the color blind accessibility setting".  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crenshaw (Pub. No. US 2014/0066196) and Haine et al. (“Haine”, Pub. No. US 2014/0340644).
Per claim 1, Crenshaw teaches a computer-implemented method for determining a visual deficiency type of a user during a gameplay session of a game application, the method comprising: by the game application configured by machine-readable instructions executable on at least one hardware computing device,  enabling, a color blind accessibility setting based on the visual deficiency threshold satisfied by the user interaction with the one or more virtual color blindness, wherein the color blind accessibility session adjusts the colors used for rendering frames during runtime of the game application (figs. 8-9; [0021]; [0032]; [0051]). 
Crenshaw does not specifically teach instantiating one or more virtual color blindness indication objects categorized to a visual deficiency type, wherein each of the one or more virtual color blindness indication objects includes a set of colors that are visibly distinguishable within a defined visual spectrum, prompting user interaction with the one or more virtual color blindness indication objects; monitoring the user interaction with the one or more virtual color blindness indication objects and determining if the user interaction with the one or more virtual color blindness indication objects satisfies a visual deficiency threshold. 
which show one or more virtual color blindness indication objects 312-318 of fig. 3A and 506 and 58 of fig. 5 for determining dichromatic visual deficient type such as protanopia, deuteranopia, and tritanopia). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention (or before the effective filing date of the claimed invention) to include the teaching of Haine in the invention of Crenshaw in order to provide color vision test module that presents at least one test capable of determining whether a user has a type of color vision impairment. Thus, this would provide accessibility for color vision impairment users.
Per claim 2, the modified Crenshaw teaches the method of claim 1, wherein visual deficiency types include protanopia, deuteranopia, and tritanopia (Crenshaw, [0051]; Haine, [0028]).
Per claim 3, the modified Crenshaw teaches the method of claim 2, wherein the virtual color blindness indication objects are a part of a defined dichromatic visual deficiency type set (Crenshaw, [0051]; Haine, [0028]). 

Per claim 5, the modified Crenshaw teaches the method of claim 1, wherein the game application designates a virtual location within the virtual environment for instantiating virtual color blindness indication objects (Crenshaw, figs. 8-9; [0021]; [0030]; [0032]; [0051]; Haine, figs. 3A and 3B, and 4-7; [0026]-[0032]). 
Per claim 6, the modified Crenshaw teaches the method of claim 5, wherein prompting user interaction with the one or more virtual color blindness objects occurs after arrival of a virtual entity controlled by the user at the designated virtual location within the virtual environment (Crenshaw, figs. 8-9; [0021]; [0030]; [0032]; [0051]; Haine, figs. 3A and 3B, and 4-7; [0026]-[0032]). 
Per claim 7, the modified Crenshaw teaches method of claim 1, wherein monitoring user interaction further comprises categorizing user interaction with virtual color blindness indication objects by visual deficiency type (Crenshaw, figs. 8-9; [0021]; [0030]; [0032]; [0051]; Haine, figs. 3A and 3B, and 4-7; [0026]-[0032]). 
Per claim 8, the modified Crenshaw teaches the method of claim 1, wherein a visual deficiency threshold requires a degree of user interaction with virtual color blindness indication objects categorized to the visual deficiency type (Crenshaw, figs. 8-9; [0021]; [0030]; [0032]; [0051]; Haine, figs. 3A and 3B, and 4-7; [0026]-[0032]). 
Per claim 9, the modified Crenshaw teaches the method of claim 1 further comprising: calculating a color generation ratio based on user interactions with virtual color blindness indication objects, instantiating one or more virtual color blindness indication object sets based 
Per claim 11, the modified Crenshaw teaches the method of claim 9 wherein a color generation ratio comprises values representing colors within a dichromatic visual deficiency spectrum (Crenshaw, figs. 8-9; [0021]; [0030]; [0032]; [0035]; [0051]; [0057]; [0058]; Haine, figs. 3A and 3B, and 4-7; [0026]-[0032]).
Claims 12 and 14 are rejected under the same rationale as claims 1 and 3. 
Claims 13 and 16 are rejected under the same rationale as claims 2 and 4 respectively.
Claims 15 and 17-20 are rejected under the same rationale as claims 5-9 respectively.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crenshaw (Pub. No. US 2014/0066196), Haine et al. (“Haine”, Pub. No. US 2014/0340644), and Bonnier et al. (“Bonnier”, Pub. No. US 2017/0301310).
Per claim 10, the modified Crenshaw teaches the method of claim 9, but does not specifically teach wherein causing the virtual environment to adjust the color blind accessibility setting includes applying daltonization. 
However, Bonnier teaches causing the virtual environment to adjust the color blind accessibility setting includes applying daltonization (Abstract). .

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/THANH T VU/Primary Examiner, Art Unit 2175